DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 15, 18, 20, 22 – 26, 33 – 34
Cancelled: Claims 1 – 14, 27, 32
Added: Claims 36 – 37
Therefore Claims 15 – 26, 28 – 31 and 33 – 37 are now pending.

Claim Objections
Objection to claims 15, 18, 20, 22, 25 and 33 – 34 are now withdrawn due to applicant’s amendments to the claims to correct the typographical errors.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues: Marti fails to disclose determines whether a touch signal is meaningful for an active mode; determines a signalled mode for which the touch signal is meaningful; switches to the signalled mode if the touch signal is meaningful for the signalled mode and not meaningful for the active mode; and then generates an output signal associated with the touch signal and the signalled mode.
Examiner respectfully disagrees with the applicant in that the claim limitation is still broad. Marti’s discloses in FIG 5A determine an active mode (typing mode) of the input device (FIG 5B, 555 – a determination is made what type of input is made before the mode is selected); determine whether the touch signal is meaningful for the active mode (FIG 5B, 560 – a determination is made of the location of the entered key on the keyboard and identify the hand if its either left or right); determine a signaled mode (touch mode) of the input device (keyboard) based on the touch signal (FIG 5A, 510 - 520); switches to the signalled mode if the touch signal is meaningful for the signalled mode and not meaningful for the active mode (Paragraph [0097] teaches of a toggle command in which a switch is made if a hand gesture or toggle keys are entered.  Also, the claim fails to show a switch is being done, the claim only requires to make the determination what type of touch signal is being processed, therefore a hand gesture can be used to switch mode because the claim did not state that a switch was being made); generate an output signal associated with the touch signal and the signaled mode (FIG 5B, 565 – 575).  

Applicant argues: There is no suggestion in Marti that the switching might be based on a parameter of a gesture being within a predetermined range.
Examiner respectfully disagrees with the applicant in that Marti’s Paragraph [0097] teaches that a gesture of toggle keys can be used for switch, which means out of 

Applicant also added new claims which were also rejected as shown: With regards to Claim 36, Marti discloses: wherein there are a plurality of touch modes (right and left hand modes) of the input device (Paragraph [0095 – 0097]), and wherein the active mode and the signaled mode are, respectively, an active touch mode (typing mode) and a signaled touch mode (touch input mode; see FIG 5B).  
With regards to Claim 37, Marti discloses: wherein the touch sensor is arranged to generate the touch signal in dependence on a touch area of the device (Paragraph [0096]), wherein the touch area is dependent on the active mode of the device (Paragraph [0096]).

Therefore since applicant’s arguments were not persuasive please see rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 – 26, 28, 30 – 31, 33 – 34 and 36 – 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marti et al., US Publication 2013/0257734 A1.

With regards to Claims 15, 33 and 34, Marti discloses: An input device (Title and Abstract – keyboard based system) comprising: 
a signal processing unit (FIG 3, 305 – computing device); 
a plurality of input keys (FIG 1B, shows a plurality of input keys on the keyboard 350) connected to a first input (keyed input) of the signal processing unit (Paragraph [0018]); and 
a touch sensor (FIG 3, 360 – capacitive touch sensor or etc.; Paragraph [0045]) connected to a second input (touch/proximity input) of the signal processing unit (Paragraph [0021]), the touch sensor (360 - sensor) being configured to generate a touch signal corresponding to a movement of one or more objects on or above an upper surface of the one or more of the input keys (Paragraph [0021]); 
wherein there are a plurality of modes (touch mode & typing mode) of the input device (FIG 1), and wherein the signal processing unit (305) is arranged to: 
receive the touch signal (Paragraph [0052]); 
determine an active mode (typing mode) of the input device (FIG 5B, 555); 

determine a signaled mode (touch mode) of the input device (keyboard) based on the touch signal (FIG 5A, 510 - 520); 
enable the signaled mode (FIG 5B, 565) and/or activate the signaled mode in dependence on the touch signal being meaningful for the signaled mode and not being meaningful for the active mode (FIG 5B, 565 – 590), and
generate an output signal associated with the touch signal and the signaled mode (FIG 5B, 565 – 575).  

With regards to Claim 16, Marti discloses: wherein the touch signal being meaningful for a mode (touch mode or type mode) comprises the signal processor (305) being arranged to generate an output signal based on the touch signal when the input device is in said mode (FIG 5B), the output signal being defined for a combination of said touch signal and said mode (FIG 5B and Paragraph [0028]).  

With regards to Claim 17, Marti discloses: wherein the signal processor (305) is arranged to determine one or more enabled modes (touch commands) of the input device (FIGS 5A & 5B; Paragraph [0021 & 0050]).  

With regards to Claim 18, Marti discloses: wherein determining the signaled mode (touch mode) comprises determining an enabled mode (toggle) for which the touch signal is meaningful (FIG 5B).  

With regards to Claim 19, Marti discloses: wherein the signal processor (305) is arranged to activate the determined enabled mode (Paragraph [0021 – 0022]).  

With regards to Claim 20, Marti discloses: wherein determining the signaled mode comprises determining a mode for which the touch signal (moving users left hand) is a trigger to launch, enable, and/or activate, said mode (Paragraph [0021 – 0022]).  

With regards to Claim 21, Marti discloses: wherein the signal processing unit (305) is arranged to determine a parameter relating to the movement of one or more objects on or above the upper surface of the input keys (Paragraph [0052 – 0053]), preferably wherein the signal processing unit (305) is arranged to determine one or more of: 
a number of objects; 
the position of the objects (Paragraph [0052] - the position and movement of the user's hands with respect to the keyboard.); 
the trajectory of the objects; 
the speed of the objects; and 
a distance between two or more of the objects.  

With regards to Claim 22, Marti discloses: wherein the signal processing unit (305) is arranged to determine the signaled mode (touch mode) in dependence on the 

With regards to Claim 23, Marti discloses: wherein the signal processing unit (305) is arranged to receive a keypress signal at the first input (Paragraph [0018]); and/or wherein the determination of the signaled mode (touch mode) is dependent (toggle mode being selected by the user) on the keypress signal (Paragraph [0097]).  

With regards to Claim 24, Marti discloses: wherein the signal processor (305) is arranged to provide an output signal in dependence on one or more of: the touch signal (Paragraph [0018 – 0019] – video output of output signal); and 
a keypress signal received at the first input (Paragraph [0018]); 
wherein: the output signal is dependent on the signalled mode (touch) and/or an active mode (Paragraph [0018 – 0019]); and/or the output signal relates to one or more of: a pointer signal; a scroll signal (Paragraph [0077]); and a keypress signal (Paragraph [0018]).  

With regards to Claim 25, Marti discloses: wherein the determination of the signaled mode (touch mode) is dependent on one or more of: 6 
a machine learning algorithm (Paragraph [0033]); 

a number of fingers on the input keys (Paragraph [0021]); 
a change in a number of fingers on the input keys; and 
a utilized area of the touch sensor.  

With regards to Claim 26, Marti discloses: wherein the touch sensor (360) is located below the upper surface of the input keys (Paragraph [0038 & 0045]) and/or wherein the touch sensor (360) is located one or more of: above the level of the input keys (Paragraph [0045]); 
at the level of the input keys (Paragraph [0045]); 
within the boundaries of one or more of the input keys (Paragraph [0044]); and 
around one or more of the input keys (Paragraph [0044 & 0045]).  

With regards to Claim 28, Marti discloses: wherein the touch sensor (360) is arranged to be activated based on a gesture (Paragraph [0022]).  	

With regards to Claim 30, Marti discloses: wherein the signal processor (FIG 3, 305) is arranged to transmit a signal to a monitor (370 - display) so as to cause a position of a user's fingers on the input device to be shown on the monitor (FIG 6 – 8B).  

With regards to Claim 31, Marti discloses: wherein the plurality of modes (touch mode & type mode) of the device includes one or more of: a typing mode (Paragraph [0019]), a mouse mode, a scrolling mode.  

With regards to Claim 36, Marti discloses: wherein there are a plurality of touch modes (right and left hand modes) of the input device (Paragraph [0095 – 0097]), and wherein the active mode and the signaled mode are, respectively, an active touch mode (typing mode) and a signaled touch mode (touch input mode; see FIG 5B).  

With regards to Claim 37, Marti discloses: wherein the touch sensor is arranged to generate the touch signal in dependence on a touch area of the device (Paragraph [0096]), wherein the touch area is dependent on the active mode of the device (Paragraph [0096]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Marti et al., US Publication 2013/0257734 A1 in view of Apostolos et al., US Publication 2014/0310804 A1.

With regards to Claim 29, Marti fails to disclose: wherein the signal processor is arranged to record information relating to a user's habits; wherein the user's habits are used to authenticate the user and/or to track unauthorized access to information.  
Apostolos discloses: wherein the signal processor (FIG 1, 102 & 106) is arranged to record information (Claim 2 & 7) relating to a user's habits (comparing the habitual al touchscreen gestures); 
wherein the user's habits are used to authenticate the user (Claim 2, determining if the current user is an user) and/or to track unauthorized access to information.
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the signal processor is arranged to record information relating to a user's habits; wherein the user's habits are used to authenticate the user and/or to track unauthorized access to information in Marti’s invention as taught by Apostolos’ invention.
	The motivation for doing this would have been in order to provide further security by combining two or more such factors before granting access to the device (Apostolos invention Paragraph [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.